IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WANDA PENNA,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-377

ST. ANDREWS HARBOUR APT./
SEABRIGHT INSURANCE
COMPANY,

      Appellees.

_____________________________/

Opinion filed October 8, 2014.

An appeal from an order of the Judge of Compensation Claims.
Laura Roesch, Judge.

Date of Accident: September 30, 1999.

Bill McCabe, Longwood, and Kimberly J. Syfrett, Panama City, for Appellant.

Christopher J. Dubois and Mary E. Cruickshank of DuBois & Cruickshank, P.A.,
Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.